
	

113 S664 IS: Government Contractor Accountability Act of 2013
U.S. Senate
2013-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 664
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2013
			Mrs. Shaheen (for
			 herself and Mr. Boozman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To require reports by Federal Government entities
		  regarding responses to Inspector General recommendations on potential
		  cost-saving measures or on reimbursement for poor contractor performance, cost
		  overruns, or other reasons, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Government Contractor
			 Accountability Act of 2013.
		2.Reports by
			 Federal entities on responses to Inspector General recommendations on potential
			 cost-saving measures or reimbursement for poor contractor performance, cost
			 overruns, or other reasons
			(a)Reports
				(1)Failures to
			 respond, non-concurs, and partial concursNot later than 30 days
			 after the end of the 60-day period for an audited establishment to respond to a
			 covered final audit report submitted to the establishment by an Inspector
			 General under section 5 of the Inspector General Act of 1978 (5 U.S.C. App.),
			 or by the Special Inspector General for Afghanistan Reconstruction, the Special
			 Inspector General for Iraq Reconstruction, or any other Inspector General under
			 applicable law, or 30 days after the establishment responds to a covered audit
			 report with a non-concur or partial concur response, the head of the
			 establishment shall submit to Congress a report with an explanation for the
			 failure to respond or the non-concur or partial concur response.
				(2)Full
			 concursNot later than 180 days after an establishment responds
			 to a covered audit report submitted to the establishment by an Inspector
			 General under section 5 of the Inspector General Act of 1978, or by the Special
			 Inspector General for Afghanistan Reconstruction, the Special Inspector General
			 for Iraq Reconstruction, or any other Inspector General under applicable law,
			 with a full concur response, the head of the establishment shall submit to
			 Congress a report with a description of the status of any open or pending
			 recommendations from the Inspector General, including any actions taken to
			 implement the recommendations.
				(b)DefinitionsIn
			 this section:
				(1)Covered final
			 audit reportThe term covered final audit report
			 means a final audit report issued by an Inspector General under the Inspector
			 General Act of 1978 or other applicable law that includes a recommendation for
			 an establishment to implement cost-saving measures or to seek reimbursement for
			 failure by a contractor or subcontractor to successfully complete a contract
			 due to poor contractor performance, cost-overruns, or other reasons that would,
			 if implemented, result in at least $2,000,000 in savings.
				(2)EstablishmentThe
			 term establishment has the meaning given that term in section 12
			 of the Inspector General Act of 1978, except that the term also includes the
			 following:
					(A)The Office of the
			 Director of National Intelligence.
					(B)The Central
			 Intelligence Agency.
					(C)The Architect of
			 the Capitol.
					(D)The Government
			 Accountability Office.
					(E)The Government
			 Printing Office.
					(F)The Library of
			 Congress.
					(3)Head of
			 establishmentThe term head of establishment has the
			 meaning given that term in section 12 of the Inspector General Act of 1978,
			 except that the term also includes the following:
					(A)The Director of
			 National Intelligence.
					(B)The Director of
			 the Central Intelligence Agency.
					(C)The Architect of
			 the Capitol.
					(D)The Comptroller
			 General of the United States.
					(E)The Public
			 Printer.
					(F)The Librarian of
			 Congress.
					
